Roberts, Chief Justice.
The indictment charges the defendant with stealing “one beef, then and there being cattle,” of the value of ten dollars, on the fifteenth day of August, 1873.
The value of the animal was not proved on the trial. The defendant was convicted, and his punishment was assessed at two years labor in the penitentiary. A motion for new trial was overruled, and a judgment was entered, from which defendant gave notice of appeal to the Supreme Court.
The errors assigned are, first, that the court erred in not charging the jury that the value of the beef alleged to have been stolen must be proved as alleged in the in*135dictment. The word beef, as used in the indictment, means an animal of the cow species, denominated in the statute “cattle,” and not beef prepared for market, or for use as meat, of the value of ten dollars." A beef or one beef is an expression frequently used to designate an animal fit for use as beef, instead of designating it as a steer, a heifer, an ox, or a cow. And being used in that sense, it was not necessary to prove the value of the animal stolen, it being “cattle,” as described in the statute. (General Laws of 1873, page 80.) That the word cattle was used in this restricted sense is obvious, from the fact that in the same statute a different penalty is imposed for stealing hogs, sheep and goats. By this statute, the stealing of “cattle” (meaning neat cattle) is made a felony, irrespective of the value, and therefore is not necessary to allege or prove the value. (Johnson v. The State, 29 Texas, 492; Lopez v. The State, 20 Texas, 781.)
The other assignments of error relate tó the overruling the motion for new trial, and to the verdict being contrary to the law and to the evidence.
The charge is a very correct one, and the facts in evidence sustain the verdict.
There being no error, the judgment is affirmed.
Affirmed.